DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on May 24, 2022, in which claims 1, 11, and 20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 20160344865) in view of Wilson et al. (US 2016/0034133).
	Regarding claims 1, and 20, Ehlen teaches a method comprising: receiving, at a first device and from a server over a first communication channel, a message indicating that a second device initiated a communication with the first device over a second communication channel at a particular time (i.e., receiving, by the communication interface from a device and over a first communications channel, a request to establish voice communications between the device and the mobile telephone…, the called party was engaged in another call [0026], [0036], [0080]-[0084], [0150]); determining whether a connection for the communication was established with the second device over the second communication  at the particular time (i.e., determining, by the processor unit and communication interface, that the request to establish voice communications has not been accepted [0026], [0036], [0150]); and providing, for display an indication of the message based at least in part on a determination that the communication initiated by the second device was not established over the second communication  at the particular time (i.e., receiving, by the communication interface from the device and over a second communications channel that is different from the first communications channel, missed call data; providing, by the processor unit, the user with an indication that the request to establish voice communications was not accepted [0026], [0036], [0080], [0150]). 
	Ehlen does not specifically teach that the message being received irrespective of whether a connection for the communication was established by the first with the second device the determination of whether the communication is established or not; and foregoing the providing based at least in part on another determination that the connection for the communication initiated by the second device was established over the second communication channel at the particular time
	However, the preceding limitation is known in the art of communications. Wilson teaches a device may receive a notification, determine whether the notification has been missed (e.g., not viewed or marked as not read), and in accordance with a determination that the notification has been missed, display an affordance indicating a missed notification. in accordance with a determination that the notification has not been missed, the device may forego displaying the affordance indicating a missed notification. In some embodiments, an aspect of the displayed affordance represents a number of missed notifications received by the electronic device [0642]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Wilson within the system of Ehlen in order to determine whether to display or not to display user a quick visual reminder of the status of a communication channel.
	Regarding claim 2, Ehlen in view of Wilson teaches all the limitation above. “discarding the message responsive to another determination that the communication initiated by the second device was established with the first device over the second communication channel at the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 2 from a combination of Ehlen and Wilson. 
	Regarding claim 3, Ehlen in view of Wilson teaches all the limitation above.  “discarding the message responsive to another determination that another communication was established between the first device and the second device over the second communication channel after the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]-[0011], [0071], [0074]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Wilson. 
	Regarding claim 4, Ehlen in view of Wilson teaches all the limitation above.  Ehlen further disclose sending, to the second device via the server, another message when the initiated communication was received by the first device and declined by the first device [0150]-[0151]) could have been derived by one of ordinary skill in the art from Ehlen’s reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Ehlen and Wilson. 
	Regarding claim 5, Ehlen in view of Wilson further teaches the communication comprises a cellular call, the second communication channel comprises a cellular communication channel, and the first communication channel differs from the second communication channel ( Elhen [0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 5 from a combination of Ehlen and Wilson. 
	Regarding claim 7, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Wilson.
	Regarding claim 8, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches the message is transmitted to the server based at least on a contact list associated with the first device, the contact list including an identifier of a user associated with the second device ([0065], [0087]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 8 from a combination of Ehlen and Wilson. 
	Regarding claim 9, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches transmitting, by the first device, to the server, another message indicating that the first device has at least a data connection to a network, wherein the message from the server is sent to the first device following the transmitted another message. Given that it is not clear whether the message from the server is the message from claim or the other message, the claim is interpreted as best understood by the examiner on Ehlen [0088]).
	Regarding claim 10, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches the network comprises at least one of a cellular network or a wireless local area network ([0022]). 
	Regarding claim 11, Ehlen teaches a device comprising: a memory and a processor (devices in figs.2-4); receive, from a server over a communication channel, a message indicating that another device initiated a connection for a communication with the first device over a communication at a particular time (i.e., receiving, by the communication interface from the device and over a second communications channel that is different from the first communications channel, missed call data; providing, by the processor unit, the user with an indication that the request to establish voice communications was not accepted [0026], [0036], [0080], [0150]); determine whether the connection for the communication was established with the second device over the communication  at the particular time (i.e., determining, by the processor unit and communication interface, that the request to establish voice communications has not been accepted [0026], [0036], [0150]).
	Ehlen does not specifically teach that the message being received irrespective of whether a connection for the communication was established by the first with the second device the determination of whether the communication is established or not; and foregoing the providing based at least in part on another determination that the connection for the communication initiated by the second device was established over the second communication channel at the particular time
	However, the preceding limitation is known in the art of communications. Wilson teaches a device may receive a notification, determine whether the notification has been missed (e.g., not viewed or marked as not read), and in accordance with a determination that the notification has been missed, display an affordance indicating a missed notification. in accordance with a determination that the notification has not been missed, the device may forego displaying the affordance indicating a missed notification. In some embodiments, an aspect of the displayed affordance represents a number of missed notifications received by the electronic device [0642]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Wilson within the system of Ehlen in order to determine whether to display or not to display user a quick visual reminder of the status of a communication channel.


	Regarding claim 12, Ehlen in view of Wilson teaches all the limitation above. “discarding the message responsive to another determination that the communication initiated by the second device was established with the first device over the second communication channel at the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 2 from a combination of Ehlen and Wilson. 
	Regarding claim 13, Ehlen in view of Wilson teaches all the limitation above.  “discarding the message responsive to another determination that another communication was established between the first device and the second device over the second communication channel after the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]-[0011], [0071], [0074]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Wilson. 
	Regarding claim 14, Ehlen in view of Wilson teaches all the limitation above.  Ehlen further disclose sending, to the second device via the server, another message when the initiated communication was received by the first device and declined by the first device *[0150]-[0151]) could have been derived by one of ordinary skill in the art from Ehlen’s reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Ehlen and Wilson. 
	Regarding claim 15, Ehlen in view of Wilson further teaches the communication comprises a cellular call, the second communication channel comprises a cellular communication channel, and the first communication channel differs from the second communication channel ( Elhen [0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 5 from a combination of Ehlen and Wilson. 
	Regarding claim 17, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Wilson. 
	Regarding claim 18, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches the message is transmitted to the server based at least on a contact list associated with the first device, the contact list including an identifier of a user associated with the second device ([0065], [0087]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 8 from a combination of Ehlen and Wilson. 
	Regarding claim 19, Ehlen in view of Wilson teaches all the limitation above. Ehlen further teaches transmitting, by the first device, to the server, another message indicating that the first device has at least a data connection to a network, wherein the message from the server is sent to the first device following the transmitted another message. Given that it is not clear whether the message from the server is the message from claim or the other message, the claim is interpreted as best understood by the examiner on Ehlen [0088]).
		
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 20160344865) in view of Wilson further in view of Wang et al. (US 2016/0316,330).
	Regarding claims 6, 16, Elhen in view of Wilson teaches all the limitations above. Ehlen further teaches the message is generated at the second device (i.e., generating missed call), but they fail to teach the message is end-to-end encrypted between the second device and the first device.
	However, the preceding limitation is known in the art of communications. Wang teaches the data corresponding to the phone call event such as records of incoming calls, making calls or missed calls are encrypted and stored in the database of work region space. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Wang within the system Elhen and Wilson in order to ensure the security of data on the mobile terminal through various means such as encryption and monitoring. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643